It is a pleasure for me to be addressing the General Assembly at its seventieth session. Let me begin by congratulating the President on his election at this historic session. We are confident that his vast diplomatic experience will enable him to steer the proceedings and contribute to the achievement
of the objectives that he has set. Kenya fully supports his leadership and will constructively engage with him as we strive to realize those objectives.
Seventy years ago, in the aftermath of the Second World War, the United Nations was established with the objective of saving succeeding generations from the recurrence of war. Thereafter, the world took up the challenge of defeating colonialism and its ideologies. That era was also seen as the precursor to greater global equality, increased social equity and the beginning of the fight against mass poverty. It also led to the growth of democracy and freedom.
Today, the seventieth anniversary of the founding of the United Nations is being celebrated against a backdrop of numerous global challenges. The adverse effects of globalization, the debilitating consequences of the world economic and financial crisis and the negative effects of climate change have increased the vulnerability of the global economy and affected the States Members of the United Nations to varying degrees. Today, as in the past 70 years, the challenges faced by developing countries, together with their aspirations, including peace and security, development, the protection of human rights, environmental conservation and global governance, remain as real and relevant as ever. They are expected to continue to be the primary concerns for a number of Member States over the coming years.
The maintenance of international peace and security continues to face increasing challenges owing to the growing intensity and complexity of conflicts in the Middle East and Africa, especially in the Great Lakes region, the Horn of Africa and the Sahel. The continuing grave security situation in Eastern Africa and further afield is of particular concern to Kenya, which has continued to invest millions of dollars in the maintenance of regional peace and security, while many Kenyans have lost their lives in the quest for peace. We therefore urge the international community, in particular the Security Council, to shoulder its responsibilities in such a way as to make a direct impact in the resolution of those conflicts.
There is a need to promote peaceful and inclusive societies for sustainable development, to provide access to justice for all and to build effective, accountable and inclusive institutions at all levels, as stated in Goal 16 of the Sustainable Development Goals, in order to realize sustainable peace all over the world.
Global terrorism and violent extremism remain a major threat not only to the Republic of Kenya, but also to the entire world. To date, Al-Shabaab terrorists have been targeting the civilian population in Kenya on the pretext that Kenya has deployed its troops in Somalia. The continued threat by Al-Shabaab has had a major impact on Kenya’s national security and economy in general. Kenya therefore calls upon the international community to take strong and enforceable action in combating Al-Shabaab, together with other terrorist groups, including foreign fighters. At the same time, we must collectively address the radicalization of youth as the pipeline for global terrorism, including its financing at the grass-roots level, where most young people are radicalized.
Somalia is an important neighbour of Kenya. Kenya and Somalia share strong historical, cultural and trading ties that have benefited both societies. Somalia remains of major concern to the international community, and to Kenya in particular, owing to long-standing crises and the security situation, which remains a grave threat to peace and security in the East Africa region and throughout the Horn of Africa. While Al-Shabaab’s capacity to launch terrorist acts inside Somalia has greatly diminished owing to the presence of the African Union Mission in Somalia (AMISOM) and its troops, Al-Shabaab’s continued presence in Somalia has a negative impact on the security, stability and prosperity of that country. The Kenya Defence Forces, within the framework of AMISOM, will continue working closely with the Somali National Army.
In spite of the threat posed by Al-Shabaab to Kenya, we will continue to stand firm in support of the Somali Government and the people of Somalia. We therefore call on the international community to support the Federal Government of Somalia in securing its territory. We remain committed, together with other international partners, to providing the necessary support to the Federal Government of Somalia in implementing its Vision 2016.
Kenya is also preocupied by the emerging governance and humanitarian crisis in South Sudan in the aftermath of the political crisis that occurred in 2013. The crisis in South Sudan remains an issue of great concern not only to Kenya, but to the region of the Intergovernmental Authority on Development (IGAD) and to the larger international community. Kenya welcomes the recently signed peace treaty, calls upon both parties to seek a peaceful solution to the conflict
and urges the international community, especially the United Nations, to support the IGAD-Plus peace process and other initiatives geared to the realization of a comprehensive, just and sustainable peace in South Sudan. That should be achieved through the enforcement of the peace and security arrangements, support for the institutions of governance and democracy, support for the demilitarization of South Sudan and a response to the current humanitarian crisis. South Sudan needs to find the path of peace, development and reconstruction, and that needs to happen urgently.
At the beginning of this millennium we adopted the Millennium Development Goals (MDGs). Since then, the MDGs have galvanized and catalysed international action in support of eradicating poverty and realizing other social targets. The MDGs demonstrated that a set of development goals and targets could be important drivers of change. Indeed, where successfully implemented, the MDGs have had a positive impact on the lives of millions of people. But, at best, the results have been uneven. Many developing countries remain off track and have not been able to meet their 2015 deadline.
It was therefore necessary to begin a global process to shape a new development agenda, with the starting point being the unfinished business of the MDGs and the creation of a truly transformative and inclusive development agenda as was agreed at the 2012 United Nations Conference on Sustainable Development, held in Rio de Janeiro. The new Agenda — Transforming our world: the 2030 Agenda for Sustainable Development (resolution 70/1) — therefore seeks to address transformative challenges that cut across the social, economic and environmental dimensions of development. But transformative and inclusive development does not mean that we can abandon our responsibility to support the countries in the greatest need. On the contrary, as the international community, we must redouble our efforts to ensure that no one is left behind and that no country is left behind.
The year 2015 will be remembered in history as the time when it was decided at important conferences that the world should be on a sustainable development path. These began with the third World Conference on Disaster Risk Reduction in March, then the third International Conference on Financing for Development in July, and the General Assembly, with its very recent adoption of the new Agenda for Sustainable Development (resolution 70/1), whose ambitious
outcome has put us on a a new sustainable development path, with a new set of Goals. The forthcoming Paris session of the Conference of the Parties to the United Nations Framework Convention on Climate Change is also expected to reach an inclusive, balanced, ambitious and acceptable climate change agreement, including its financing, that, we hope, will this time turn plans into actions. The Paris Conference must succeed; failure in this case cannot be an option.
The third United Nations World Conference on Disaster Risk Reduction, held in Sendai, Japan, underscored the importance of promoting efforts to reduce disaster risks at the international and regional levels, as well as at the national and local levels. The Conference noted that the cost of addressing disaster risk remained a huge burden to many countries. As a result, efforts to address poverty eradication and food security, among other challenges, have continued to be undermined.
Going forward, the Conference agreed that it would be important to mitigate the risks of disaster by implementing resilience measures. Member States would have to undertake to reduce disaster losses in terms of lives and the social, economic and environmental assets of communities. The Conference called for the full commitment and involvement of all actors concerned, in particular Governments, regional and international organizations and civil society, including volunteers, the private sector and the scientific community.
The Conference also called on Governments to mobilize the required means of implementation in order to address disaster risk reduction, which involves building capacities, especially in defining risk and mainstreaming risk pricing, in order to inform priorities in public expenditures. For effective implementation, capacity-building should cover enhanced global risk analysis and extend to local authorities and others at the subnational level. In order to address risk reduction, sound follow-up mechanism for monitoring and accountability are needed. We are glad to note that disaster risk reduction is part of the new Sustainable Development Agenda.
At the third International Conference on Financing for Development, held in July in Addis Ababa, important decisions were reached to follow up on the commitments made in Monterrey and Doha and to further strengthen the financing of the sustainable development framework. The Conference outcome
document focused on both financial and non-financial means of implementation. The required resources will have to be obtained through domestic resource mobilization, domestic and international private finance, business finance and international public finance, which includes official development assistance (ODA).
However, domestic resource mobilization remains key in raising the resources needed to finance development. That means addressing fiscal constraints in the available fiscal space and strengthening the capacities of tax authorities. The non-financial means, which include international trade as an engine of development, debt and debt sustainability, and the taking on of system,ic issues, have also to be implemented. This being said, the role of ODA remains key to upholding the credibility of international development cooperation. It is therefore imperative that development partners continue to redouble their efforts to support and finance programmes in developing countries.
Kenya places great importance on domestic resource mobilization to cover both its recurrent and its development commitments. We have noted the importance of public international finance as a complement to domestic public resources, and we have therefore put in place a national external resources policy with emphasis on sourcing concessional or semi-concessional support for key projects. To effectively coordinate the architecture for the delivery of external aid, we have put in place initiatives to fully implement the 2005 Paris Declaration on Aid Effectiveness. Kenya therefore remains committed to adopting appropriate follow-up and review mechanisms, which will ensure that all the means of implementation are reviewed periodically. Going forward, we need to address capacity deficits in key institutions, such as our national statistical offices, in order to enable them to capture the timely and reliable data required for the follow-up and review process.
I wish to express my appreciation to the Secretary- General for the successful outcome of the Summit on the post-2015 development agenda. A few days ago, we adopted a bold, ambitious and transformative Agenda for Sustainable Development for the next 15 years. This pact was a culmination of more than three years of intergovernmental negotiations, which began with the United Nations Conference on Sustainable Development. We are glad to note that the Agenda recognizes as its overarching goal ending poverty
in all its forms everywhere. The Goals and targets set by the Agenda are universal and will apply to all countries, while different realities and capabilities are nevertheless recognized.
This new Agenda acknowledges that sustainable development cannot be realized without peace and security; at the same time, peace and security will be at risk without sustainable development. That calls for building peaceful, inclusive and well-governed societies, with responsive institutions as the basis for shared prosperity. Fundamentally, the Agenda recognizes that we cannot reach our development goals without addressing human rights and complex humanitarian issues at the same time.
The Agenda addresses the requirements for all humankind to be able to live decent lives, free from poverty, hunger and inequality, with all men and women, girls and boys, able to develop their full potential. It commits all of us to being responsible global citizens, caring for the less fortunate and for our planet’s ecosystem and making action commitments regarding the climate, on which all life depends. It is important to note that the Agenda received valuable inputs from civil society, the private sector, academia and parliamentarians, as well as from millions of people from every corner of the world who shared their vision of the world we want.
Kenya is proud and honoured to have played an important role in the post-2015 development agenda process by co-chairing the Open Working Group on Sustainable Development Goals and by co-facilitating the intergovernmental negotiations on the post-2015 development agenda. It is now the responsibility of all countries to implement this new universal development Agenda. The relevant means for achieving this have been developed and integrated into the Sustainable Development Goals, to be complemented by the outcome of the third International Conference on Financing for Development, to which I referred earlier. Implementation and follow-up will be critical. We will therefore need all partners on board to make it a success.
To complete our new path to sustainable development, all of us in Kenya look forward to the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change, to be held in Paris in November and December. COP21 is a crucial conference, during which global leaders will need the political will to reach the
expected outcome that will enable the Conference to achieve a new international agreement on climate that is applicable to all countries, with the aim of keeping global warming below 2°C. We therefore commend the efforts of France and all others in facilitating the United Nations search for consensus in climate negotiations. Similarly, Kenya will continue to constructively engage to ensure that we reach a meaningful universal climate change agreement that takes into account the issues affecting the developing world.
Kenya is happy to note that the efforts to deepen our regional integration within the East African Community continue to bear fruit. The East African Community remains one of the fastest-growing regional integration bodies and we hope this will continue. The East African Community is committed to widening and deepening cooperation among partner States in political, economic and social fields for our mutual benefit. Over the years, the East African Community has expanded its membership from three founding partners to five, which are now Burundi, Kenya, Rwanda, Tanzania and Uganda. This signifies a wider market that bears great strategic and geopolitical significance and prospects for a renewed and reinvigorated East African Community.
Much progress has been made and recorded in the East African Community since the establishment of the East African Customs Union in 2005. We are glad that much more progress continues to be recorded since the establishment of the Common Market in 2010. The Protocol Establishing the East African Monetary Union is already in place and its implementation under way. We remain committed to fast-tracking the process toan East African federation as a demonstration of the determination of the people of East Africa to construct a powerful and sustainable East African economic and political bloc.
Looking into the future, the new 2030 Agenda for Sustainable Development has brought a new dawn for global development. We must collectively avoid the pitfalls of the past 70 years. We must, as a matter of priority, focus all efforts towards ending poverty and promoting sustainable peace and security. We should remain ambitious, yet at the same time practical, in order to bring real change to the lives of the poor around the world, as well as to guarantee the sustainability of our planet.
Kenya will remain robust in the implementation of the 2030 Agenda for Sustainable Development. We will build on our experience from the implementation of the Millennium Development Goals (MDGs). At the same time, Kenya will continue to pay special attention to fundamental sustainable development issues that were previously left out of the MDG framework, especially strengthening the means of implementation and revitalizing global partners for sustainable development, as well as the promotion of peaceful and inclusive societies, which remains critical to the realization of peace, security and sustainable development.
In conclusion, I assure the Assembly that Kenya remains committed to continuing to play its rightful role in the global community, remain an anchor of peace and security in our region, and foster regional, continental and global cooperation for accelerated economic and social development and prosperity for all.
